REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed after final rejection on January 3, 2022, which would be entered into the file.  
By this amendment, the applicant has amended claims 16 and 22.   
Claims 16, 20-22, 26-30 remain pending in this application.  
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Werner H. Stemer on January 7, 2022.

The application has been amended as follows: 

In claim 22, 


Claim 22 (currently amended). An illumination arrangement for a vehicle, the illumination arrangement comprising: 

an optical image storage device having a first irradiation surface, irradiated by the first optical reference wave field, and a second irradiation surface, irradiated by the second optical reference wave field,  at least one holographic layer or diffractive optical layer, a first inner boundary surface, and a second inner boundary surface facing towards said at least one holographic layer or diffractive optical layer, and an emission side; 
said optical image storage device being configured to transform the first and second optical reference wave fields into a first image wave field or into different image wave fields, either simultaneously or time-shifted, and said emission side serving as a shared emission side; 
said first irradiation surface and said emission side of said optical image storage device being angularly offset from each other by a first angular offset; 
said second irradiation surface and said emission side of said optical image storage device being oriented parallel to one another; and 
a device for directing the first optical reference wave field toward said optical image storage device; and 
said optical storage device being configured to guide the first optical reference wave field by reflection at said first and second inner boundary surfaces; and 
wherein said second inner boundary surface facing said at least one holographic layer or diffractive optical layer of said optical storage device is at least partly translucent, at least in sections thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a method of generating image effects in an interior of a vehicle and/or outside the vehicle wherein the method comprises generating a first optical reference wave field and a second optical reference wave field, directing the first optical reference wave field towards an optical image storage device and radiation the first optical reference wave field into a first irradiation surface of the optical storage device and radiating the second optical reference wave field into a second irradiation surface of the optical image storage device.  The first optical reference wave field is guided inside the optical storage device by reflection at inner boundary surfaces and partly radiating the first and second optical reference wave field at least sectionally through an inner boundary surface of the optical storage device that faces at least one holographic layer or diffractive optical layer of the optical storage device, and transforming the first and second optical reference wave fields simultaneously or time-shifted into a first image wave field or into different image wave fields by transforming the first and second optical reference wave fields into the first image wave field or into different wave fields via the at least one holographic layer of diffractive optical layer and emitting the first image wave field or the different image wave fields from the holographic layer or diffractive optical layer at a shared emission side.  The first irradiation surface and the emission side are angularly offset from one another by a first angular offset.  The second irradiation surface and the emission are oriented parallel to one another, as set forth in claim 16.  
 In a different embodiment, the instant application discloses an illumination arrangement for a vehicle wherein the illumination arrangement comprises at least one light source, an optical image storage device, and a holographic layer or a diffractive layer at a boundary surface of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872